                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:20-cv-234-RJC-DSC

BOHLER ENGINEERING NC, PLLC,                  )
                                              )
                 Plaintiff,                   )
                                              )
                  v.                          )
                                              )                ORDER
NORTH 44 PROPERTY MANAGEMENT,                 )
INC.,                                         )
                                              )
                 Defendant.                   )
                                              )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Judgment on

the Pleadings, (Doc. No. 10), Defendant’s Memorandum in Opposition, (Doc. No. 11),

Defendant’s Motion for Judgment on the Pleadings, (Doc. No. 12), Plaintiff’s

Response, (Doc. No. 15), Defendant’s Reply, (Doc. No. 16), the Magistrate Judge’s

Memorandum and Recommendation (“M&R”), (Doc. No. 17), recommending that this

Court deny both motions without prejudice, and Defendant’s Objection to the M&R,

(Doc. No. 18).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      The district court has authority to assign non-dispositive pretrial matters

pending before the Court to a magistrate judge to “hear and determine.” 28 U.S.C.

§ 636(b)(1)(A). The Federal Magistrate Act provides that a district court “shall make

                                          1

      Case 3:20-cv-00234-RJC-DSC Document 21 Filed 03/29/21 Page 1 of 6
a de novo determination of those portions of the report or specific proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v.

Davis, 718 F.2d 198, 200 (4th Cir. 1983). De novo review is not required by the statute

when an objecting party makes only general or conclusory objections that do not

direct a court to a specific error in the recommendations. Orpiano v. Johnson, 687

F.2d 44 (4th Cir. 1982). Further, the statute does not on its face require any review

at all of issues that are not the subject of an objection. Thomas v. Arn, 474 U.S. 140,

149 (1985); Camby, 178 F.2d at 200. Nonetheless, a district judge is responsible for

the final determination and outcome of the case, and accordingly, this Court has

conducted a review of the Magistrate Judge's M&R.

III.   DISCUSSION

       A party’s failure to make a timely objection is accepted as an agreement with

the conclusions of the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149–50

(1985). Plaintiff has filed no objection to the M&R, and the time for doing so having

passed, the Plaintiff has waived its right to de novo review of any issue covered in

the M&R. This Court has reviewed the record and filings, and finding no error, will

adopt as its own opinion the portions of the M&R related to Plaintiff’s motion.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting

Fed. R. Civ. P. 72, advisory committee note). Therefore this Court will deny without

prejudice Plaintiff’s Motion for Judgment on the Pleadings, (Doc. No. 10.).

        Turning to the objection, Defendant objects to the M&R and requests that this

Court reject the Magistrate Judge’s findings and recommendations a) that the

January 9, 2020 Agreement was ambiguous, and b) that Defendant’s Motion for

Judgment should be denied on this basis. (Doc. No. 18 at 3.) Defendant argues that
                                          2

       Case 3:20-cv-00234-RJC-DSC Document 21 Filed 03/29/21 Page 2 of 6
the mere fact of disagreement between the parties does not inherently create

contractual ambiguity, so long as a plain reading of the contested provisions create

no inconsistency or puzzling results, and give effect to all terms of the clauses. (Doc.

No. 18 at 3–4, citing Novant Health, Inc. v. Aetna U.S. Healthcare of Carolinas, Inc.,

No. 98 CVS 12661, 2001 WL 34054420 (N.C. Super. Mar. 8, 2001).) Defendant

believes that the Magistrate Judge merely observed disagreement between the

parties over the contract and “quit right there, without further analysis.” (Doc. No.

18 at 4.)1 Furthermore, Defendant argues that at the time the parties reached

agreement there was no ambiguity, and that Plaintiff only disagreed about the

contract’s meaning beginning after February 2015. (Doc. No. 18 at 5.)

      “Whenever a court is called upon to interpret a contract its primary purpose is

to ascertain the intention of the parties at the moment of its execution.” Premier,

Inc. v. Peterson, 232 N.C.App. 601, 755 S.E.2d 56, 59 (N.C. Ct. App. 2014) (quoting

Lane v. Scarborough, 284 N.C. 407, 200 S.E.2d 622, 624 (N.C. 1973)). “[W]hen the

terms of a contract are plain and unambiguous, there is no room for construction.”

State v. Philip Morris USA Inc., 363 N.C. 623, 685 S.E.2d 85, 91 (N.C. 2009)

(quotation marks omitted). “A contract that is plain and unambiguous on its face will

be interpreted by the court as a matter of law,” Schenkel & Schultz, Inc. v. Hermon

F. Fox & Assocs., P.C., 362 N.C. 269, 658 S.E.2d 918, 921 (N.C. 2008), and “the court

cannot look beyond the terms of the contract to determine the intentions of the


1
 Defendant’s objection here misstates the analysis of the M&R. The Magistrate
Judge did not suggest that the mere existence of party disagreement renders the
contract ambiguous; rather, the Magistrate Judge determined that the disputed
language contained an ambiguity on its face and is susceptible to either
interpretation asserted by the parties. Regardless, this Court has undertaken a de
novo review of the provision in question.
                                           3

      Case 3:20-cv-00234-RJC-DSC Document 21 Filed 03/29/21 Page 3 of 6
parties,” Lynn v. Lynn, 202 N.C.App. 423, 689 S.E.2d 198, 205 (N.C. Ct. App. 2010).

“When an agreement is ambiguous and the intention of the parties is unclear,

however, interpretation of the contract is for the jury.” Schenkel & Schultz, Inc., 658

S.E.2d at 921, 362 N.C. 269. “A contract term is ambiguous only when, in the opinion

of the court, the language of the contract is fairly and reasonably susceptible to either

of the constructions for which the parties contend.” Philip Morris USA Inc., 363 N.C.

at 641 (brackets and quotation marks omitted).

      Defendant argues that the disputed portion of the parties’ agreement is

unambiguous.      The disputed portion of the parties’ agreement – the Payment

Understanding – reads as follows:

             At closing on or around February 19th
             ALL outstanding invoices at that time will be paid at the closing table.
             It is understood that the closing is dependent on the Marsh plat being
             recorded, and that a slight change to this date may impact timing of
             payment.
             If any of these dates are missed for the wire transfers noted, the stop
             work order will go back into effect immediately.
             The full terms and conditions of the original contract remain in effect.

(Doc. No. 6-1.)     Defendant argues this provision unambiguously means that

Defendant’s payment was not due until after the Marsh plat was recorded and closing

took place. (Doc. No. 18 at 5–6; Doc. No. 12-1 at 2.) Plaintiff, meanwhile, argues that

this provision required that payment for outstanding invoices be made on or around

February 19, with the possibility of “a slight change to that date,” and that closing of

the Marsh property was not a condition of invoice payment. (Doc. No. 10-1 at 6–7.)

      Upon de novo review, both interpretations of the contract are fair and

reasonable interpretations on the face of the agreement. A reasonable person could


                                           4

      Case 3:20-cv-00234-RJC-DSC Document 21 Filed 03/29/21 Page 4 of 6
interpret the contested provision as requiring that a recording of the Marsh property

was required before the payment of outstanding invoices, pointing in particular to

the provision’s label beginning with “at closing,” combined with the requirement that

invoices be paid “at the closing table” and that “closing is dependent on the Marsh

plat being recorded.” In combination this could mean that if the Marsh plat has not

been recorded, then the invoices are not yet due. Alternatively, however, a reasonable

person could also interpret the provision as meaning that the invoices were due on or

around February 19 based on the specific use of that phrase in the label, and that

the provision only refers to a “slight change to this date” that could impact the timing

of the payment. Under this reading the reference to closing and the phrase “closing

is dependent on the Marsh plat being recorded” would describe the potential reason

for a “slight change” in the payment date, rather than creating a condition precedent

to invoice payment. Whether one reading is more natural than the other, both

readings are reasonable.

      On its face, it is this Court’s opinion that “the language of the contract is fairly

and reasonably susceptible to either of the constructions for which the parties

contend,” and is therefore ambiguous. Philip Morris, 363 N.C. at 641. “[W]here an

agreement is ambiguous, interpretation of the contract is a question for the fact-

finder to resolve . . . .” Routh v. Snap-On Tools Corp., 108 N.C. App. 268, 273, 423

S.E.2d 791, 795 (1992). “The law does not authorize the entry of a judgment on the

pleadings in any case where the pleadings raise an issue of fact on any single material

proposition.” Erickson v. Starling, 235 N.C. 643, 657, 71 S.E.2d 384, 394 (1952).

Therefore the Magistrate Judge correctly recommended that this Court deny

Defendant’s motion without prejudice, as the facial ambiguity of the contested
                                           5

      Case 3:20-cv-00234-RJC-DSC Document 21 Filed 03/29/21 Page 5 of 6
              contractual provision creates a question of fact that cannot be appropriately resolved

              at this stage.

              IV.        CONCLUSION

                         Regarding the aspects of the M&R to which no party objected, the Court has

              nevertheless conducted an independent review of the M&R and record and

              concludes that those findings and conclusions of the M&R are correct and in

              accordance with law. Regarding the portion of the M&R to which Defendant filed

              an objection, following an independent review of the M&R, Defendant’s Objection

              thereto, and a de novo review of the record, the Court concludes that the M&R’s

              objected-to recommendations are correct and in accordance with law. Accordingly,

              the findings and conclusions of the Magistrate Judge are accepted.

                         IT IS, THEREFORE, ORDERED that:

                         1. The Magistrate Judge’s M&R, (Doc. No. 17), is ADOPTED;

                         2. Plaintiff’s Motion for Judgment on the Pleadings, (Doc. No. 10), is DENIED

                            without prejudice; and

                         3. Defendant’s Motion for Judgment on the Pleadings, (Doc. No. 12), is

                            DENIED without prejudice.

                         SO ORDERED.




Signed: March 29, 2021




                                                           6

                         Case 3:20-cv-00234-RJC-DSC Document 21 Filed 03/29/21 Page 6 of 6
